Opinión by
Mr. Justice Green:
The proceedings in this case are under the general borough law of 1851, as amended by the supplement of May 22, 1883 (P. L. 39). By the terms of the law as amended express and conclusive power is given to the court of quarter sessions of the proper county to entertain and decide any complaint made by a “person or persons aggrieved by any regulation under the provisions of this act. in relation to the laying out, widening, and straightening the roads, streets, lanes, alleys, courts, and common sewers (foot walks, pavements, gutters, culverts, and drains), or of the opening, grading, or other regulations thereof.”
It is also provided that “the final order of the said court shall be conclusive.”
As the court below has made a final order upon the complaint of one claiming to be aggrieved, that order is conclusive and there is nothing before us but a question of jurisdiction. We are quite unable to discover any valid objection to the jurisdiction of the complaint in the court below. The second clause of § 27 of the act of 1851 authorized complaint to be made to the court of quarter sessions, of “'any grievance in consequence of any ordinance, regulation, or act, done or purporting to be done, in virtue of this act.”
*468The fourth clause of § 2 of the same act conferred power- upon all boroughs “to regulate the roads, streets, lanes, alleys, courts, common sewers, public squares, common grounds, foot walks, pavements, gutters, culverts, and drainsclearly with language so broad as this we cannot deny the power of the quarter sessions to entertain and determine the complaint in the present case.
The ordinance, No. 34, regulated the foot walk in front of the complainant’s property and fixed its width at 8 feet. This, the complainant alleged, did him an injury in- various ways pointed out in the petition; and the court has found the fact of the injury, as stated in the opinion. Of course we cannot review this finding; and if we could, we are bound to say that the reasons given by the learned court below for its finding are quite satisfactory to us. It is not a question of some minute and unimportant exercise of mere discretionary power in the borough councils that is presented by the complaint; and hence, it is not obnoxious to the objection that such matters must be regarded as confided exclusively to the authority of the councils without any right of supervision by the courts. It is the width and character of the foot walk in front of the citizen’s lot and buildings that constitute the subject-matter of the ordinanca This is a subject which may materially affect both the convenience of the owner in the enjoyment of his property and also the value of the property itself. Bui however that may be the court of quarter sessions has a supervisory power which, when exercised, is conclusive upon all parties and upon us.
Decree affirmed.